DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 9 is objected to because of the following informalities:
in claim 9, line 23: “wherein initializing the first IMU and the second IMU” should be “wherein the initializing of the first IMU and the second IMU”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 9, 12-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein initializing the first IMU and the second IMU includes placing the first IMU and the second IMU in a calibration fixture configured to receive the first IMU and the second IMU in a predetermined orientation prior to placing the first IMU and the second IMU on the first segment of the subject and the second segment of the subject, respectively, and receiving a fixed position and an orientation of each of the first IMU and the second IMU in the calibration fixture” in lines 34-39, but it is not clear if this recitation is the same as, related to, or different from the steps “recording first initial orientation information of a first inertial measurement unit (IMU) placed in a first initialization position at a first initialization location” in claim 1, lines 2-3 and “recording second initial orientation information of a second IMU placed in a second initialization position at a second initialization location” in claim 1, lines 4-5.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claims 2 and 5 are rejected by virtue of their dependence from claim 1.

Claims 12-17 and 19 are rejected by virtue of their dependence from claim 9.
Claim 15 recites “capturing the plurality of images using the image capturing device” in line 3, but it is not clear if this recitation is the same as, related to, or different from “obtaining a plurality of images, each of the first plurality of IMUs, the first segment of the subject, and the second segment of the subject being in one or more of the plurality of images” of claim 9, lines 8-10.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.  The recitation “capturing the plurality of images comprises: capturing the plurality of images…” of claim 17, lines 1-3 compounds this indefiniteness issue of claim 15 since claim 17 mirrors the indefinite language of claim 15.
Claims 16-17 and 19 are rejected by virtue of their dependence from claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0217998 (Mahfouz)(previously cited), in view of U.S. Patent Application Publication No. 2013/0222565 (Guerin)(previously cited), and further in view of U.S. Patent Application Publication No. 2010/0131113 (Even-Zohar)(previously cited), and further in view of U.S. Patent Application Publication No. 2012/0183939 (Aragones)(previously cited), and further in view of U.S. Patent Application Publication No. 2012/0130203 (Stergiou) (previously cited).
Mahfouz teaches the steps of initializing a first plurality of inertial measurement units (IMUs) and a second plurality of IMUs (FIGS. 5A-5C and paragraphs 0009, 0075-0080 of Mahfouz; the first inertial monitoring unit and the second inertial monitoring unit undergo initialization); attaching the first plurality of IMUs to a first segment of a subject and the second plurality of IMUs to a second segment of the subject (abstract, FIGS. 20 and 26, and paragraph 0009 of Mahfouz; the first inertial monitoring unit coupled to a thigh, the second inertial monitoring unit is coupled to a shank); obtaining data from the first plurality of IMUs and the second plurality of IMUs as the subject performs a motion (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; collecting data indicative of the detected motion in the first inertial monitoring unit and data indicative of the detected motion in the second inertial monitoring unit); and determining an absolute position of the first segment and the second segment based on the data (abstract and paragraphs 0071-0075, 0100-0102, 0107, 0152-0156, and 0168 of Mahfouz).
Guerin teaches the step of obtaining a plurality of images, each of the first plurality of IMUs being in one or more of the plurality of images (paragraphs 0009-0010 and 0038-0041 of Guerin); displaying at least one of the plurality of images (paragraphs 0012 and 0034-0035 of 
Mahfouz disclose instructing the subject to perform motions for analysis (paragraphs 0151-0154 of Mahfouz). Aragones discloses the use of an avatar overlay as a suitable method of instruction (paragraphs 0085, 0087-0088, 0091-0092, 0094, 0096, 0098, 0104-0105, 0107-0110, 0115, and 0117 of Aragones) so as to provide feedback to the subject as to proper form.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an avatar overlay in the combination since it provides instruction to the subject while providing feedback as to the proper form.  
Stergiou discloses that an avatar may reflect the height and weight of the subject (paragraph 0068 of Stergiou). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the avatar overlay in the combination reflect the height and weight of the subject since it is a simple substitution of one 
With respect to claims 1-2 and the first acceleration information being recorded in a continuous manner after recordation of the first initial orientation information and the second acceleration information being recorded in a continuous manner after recordation of the second initial orientation information, Mahfouz teaches real-time monitoring (paragraph 0002 of Mahfouz).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to record in real-time the first acceleration information after recordation of the first initial orientation information and record in real-time the second acceleration information after recordation of the second initial orientation information so as to detect changes over time.
With respect to claim 1, the combination teaches or suggest a method comprising: 
recording first initial orientation information of a first inertial measurement unit (IMU) placed in a first initialization position at a first initialization location (FIGS. 5A-5C and paragraphs 0009, 0075-0080, 0100, and 0134 of Mahfouz; the first inertial monitoring unit undergoes initialization); 
recording second initial orientation information of a second IMU placed in a second initialization position at a second initialization location (FIGS. 5A-5C and paragraphs 0009, 0075-0080, 0100, and 0134 of Mahfouz; the second inertial monitoring unit undergoes initialization); 
placing the first IMU on a first segment of a subject (abstract, FIGS. 20 and 26, and paragraph 0009 of Mahfouz; the first inertial monitoring unit coupled to a thigh); 

recording first acceleration information output by the first IMU in a continuous manner after the recordation of the first initial orientation information of the first IMU (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; real-time monitoring of Mahfouz);
recording second acceleration information output by the second IMU in a continuous manner after the recordation of the second initial orientation information of the second IMU (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; real-time monitoring of Mahfouz); 
obtaining a plurality of images using an image capturing system, each of the first IMU and the second IMU being in one or more of the plurality of images (see the above 103 analysis with respect to Guerin);
determining a first absolute location of the first segment with respect to the first initialization location based on the first acceleration information and the first initial orientation information (abstract and paragraphs 0071-0075, 0100-0102, 0107, 0152-0156, and 0168 of Mahfouz; the output signals generated by the inertial monitoring units 48A, 48B may be referenced to the global coordinate system 150 to determine absolute position); 

determining kinematics of the first segment and the second segment with respect to the joint of the subject based on the first absolute location and the second absolute location (abstract and paragraphs 0009, 0063, 0071-0075, 0100-0102, 0107, 0152-0156, 0160, and 0168 of Mahfouz),
displaying at least one of the plurality of images (see the above 103 analysis with respect to Guerin);
identifying the joint of the subject in the at least one of the plurality of images (see the above 103 analysis with respect to Guerin);
projecting a skeletal model corresponding to the identified joint of the subject in the at least one of the plurality of images (see the above 103 analysis with respect to Guerin and Even-Zohar); and
overlaying a geometric volume over the at least one of the plurality of images at an anatomically correct position of the subject in the at least one of the plurality of images, the geometric volume being based on anthropomorphic information corresponding to a height or a weight of the subject such that the geometric volume comprises an estimated outline of the subject based on the height or weight of the subject which is overlaid over the first segment and the second segment of the subject in the at 
wherein initializing the first IMU and the second IMU includes placing the first IMU and the second IMU in a calibration fixture configured to receive the first IMU and the second IMU in a predetermined orientation prior to placing the first IMU and the second IMU on the first segment of the subject and the second segment of the subject, respectively, and receiving a fixed position and an orientation of each of the first IMU and the second IMU in the calibration fixture (FIGS. 5A-5C and paragraphs 0009, 0075-0080, 0100, and 0134 of Mahfouz; the initialization is performed on a rotating rate table before the IMUs are placed on the subject).
With respect to claim 2, the combination teaches or suggest recording first final orientation information of the first IMU at the first initialization location; determining a difference between the first final orientation information and the first initial orientation information; and adjusting the first absolute location based on the difference (FIGS. 5A-5C and paragraphs 0009, 0075-0080, 0100, and 0134 of Mahfouz). 
With respect to claim 9, the combination teaches or suggests a method comprising: 
initializing a first plurality of inertial measurement units (IMUs) and a second plurality of IMUs (FIGS. 5A-5C and paragraphs 0009, 0075-0080, 0100, and 0134 of Mahfouz; the first inertial monitoring unit and the second inertial monitoring unit undergo initialization undergoes initialization); 
attaching the first plurality of IMUs to a first segment of a subject and the second plurality of IMUs to a second segment of the subject (abstract, FIGS. 20 and 26, and 
obtaining data from the first plurality of IMUs and the second plurality of IMUs as the subject performs a motion (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; collecting data indicative of the detected motion in the first inertial monitoring unit and data indicative of the detected motion in the second inertial monitoring unit); 
obtaining a plurality of images, each of the first plurality of IMUs, the first segment of the subject, and the second segment of the subject being in one or more of the plurality of images (see the above 103 analysis with respect to Guerin);
determining an absolute position of the first segment and the second segment based on the data (abstract and paragraphs 0071-0075, 0100-0102, 0107, 0152-0156, and 0168 of Mahfouz; the output signals generated by the inertial monitoring units 48A, 48B may be referenced to the global coordinate system 150 to determine absolute position),
displaying at least one of the plurality of images (see the above 103 analysis with respect to Guerin);
identifying one or more joints of the subject in the at least one of the plurality of images (see the above 103 analysis with respect to Guerin);
projecting a skeletal model corresponding to the one or more identified joints of the subject over the subject in the at least one of the plurality of images (see the above 103 analysis with respect to Guerin and Even-Zohar); and
overlaying a geometric volume over the at least one of the plurality of images at an anatomically correct position of the subject in the at least one of the plurality of 
wherein initializing the first plurality of IMUs and the second plurality of IMUs includes placing the first plurality of IMUs and the second plurality of IMUs in a calibration fixture configured to receive the first plurality of IMUs and the second plurality of IMUs in a predetermined orientation prior to placing the first plurality of IMUs and the second plurality of IMUs on the first segment of the subject and the second segment of the subject, respectively, and receiving a fixed position and an orientation of each of the first plurality of IMUs and the second plurality of IMUs in the calibration fixture (FIGS. 5A-5C and paragraphs 0009, 0075-0080, 0100, and 0134 of Mahfouz; the initialization is performed on a rotating rate table before the IMUs are placed on the subject).
With respect to claim 12, the combination teaches or suggests providing a prompt to identify the one or more joints of the subject in the at least one of the plurality of images; and receiving an identification of the one or more joints of the subject (paragraphs 0040-0043 and 0071-0072 of Guerin). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of Guerin, and further in view of Even-Zohar, and further in view of Aragones, and further in view .
Schrock teaches the step of placing a force sensor at a contact point on the subject, the force sensor configured to obtain pressure information with respect to pressure applied to a surface by the contact point (paragraphs 0056, 0061, and 0064 of Schrock); and wherein the kinematics of the first segment and the second segment with respect to the joint are further based on the pressure information (paragraphs 0019-0020 and 0137-0140 of Schrock).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of placing a force sensor at a contact point on the subject, the force sensor configured to obtain pressure information with respect to pressure applied to a surface by the contact point; and wherein the kinematics of the first segment and the second segment with respect to the joint of the subject are further based on the pressure information because it would provide a fuller picture of the subject’s motion.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of Guerin, and further in view of Even-Zohar, and further in view of Aragones, and further in view of Stergiou, and further in view of U.S. Patent Application Publication No. 2015/0145296 (Hotary)(previously cited).
Hotary teaches the step of providing a prompt to input anthropometric information (paragraph 0012 and 0087-0089 of Hotary) wherein at least one of the skeletal model and the geometric shape is based on the anthropometric information of the subject (paragraph 0008, 0012, 0087-0089, and 0121 of Hotary).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a prompt to input the height or 
With respect to claim 14, the combination teaches or suggests providing a prompt to adjust the geometric volume to align the geometric volume with an actual outline of the subject; receiving an input to adjust the geometric volume; and adjusting the geometric volume based on the input (see the above 103 analysis with respect to Aragones and Stergiou; inputting the height and weight for the avatar overlay). 

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of Guerin, and further in view of Even-Zohar, and further in view of Aragones, and further in view of Stergiou, and further in view of U.S. Patent Application Publication No. 2012/0183179 (Susca)(previously cited).
Susca teaches the steps of obtaining global positioning system location of an image capturing device and capturing at least one or the plurality or images using the image capturing device (paragraphs 0018-0020 and 0030 of Susca).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a global positioning system (GPS) location of an image capturing device; and capturing the plurality of images using the image capturing device so as to provide additional data to the user regarding the location of the images taken by the camera.

With respect to claim 16, the combination teaches or suggests placing the image capturing device in a fixed location of a known position; and wherein the GPS location of the image capturing device is the fixed location (the above 103 analysis; paragraphs 0013-0016 and 0019-0022 and 0033-0036 of Susca). 
With respect to claim 17, the combination teaches or suggests that capturing the plurality of images comprises: capturing the plurality of images using a plurality of image capturing devices such that each IMU of the first plurality of IMUs is in at least two of the plurality of images (the above 103 analysis; paragraphs 0009-0010 and 0038-0041 of Guerin).
With respect to claim 19, the combination teaches or suggests determining an image-based absolute position of the first segment based on the GPS location of the image capturing device; and modifying the absolute position of the first segment based on the image-based absolute position (the above 103 analysis; paragraphs 0013-0016 and 0019-0022 and 0033-0036 of Susca).

Claims 1-2, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of Guerin, and further in view of U.S. Patent Application Publication No. 2014/0276095 (Griggs)(previously cited), and further in view of Aragones, and further in view of Stergiou.
Mahfouz teaches the steps of initializing a first plurality of inertial measurement units (IMUs) and a second plurality of IMUs (FIGS. 5A-5C and paragraphs 0009, 0075-0080 of 
Guerin teaches the step of obtaining a plurality of images, each of the first plurality of IMUs being in one or more of the plurality of images (paragraphs 0009-0010 and 0038-0041 of Guerin); displaying at least one of the plurality of images (paragraphs 0012 and 0034-0035 of Guerin); identifying one or more joints of the subject in the at least one of the plurality of images (paragraphs 0033-0034 and 0040-0044 of Guerin); and determining a skeletal model (paragraphs 0033-0034 and 0040-0044 of Guerin).  Guerin teaches the step of obtaining a skeletal structure (paragraphs 0009-0010, 0012, 0033-0035, 0038-0045, and 0065-0067 of Guerin).  Griggs teaches that it is known to overlay the skeletal structure over an image of the patient (paragraph 0072 of Griggs), which would entail obtaining and displaying a plurality of images and overlying the image of the patient and the skeletal structure over each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a plurality of images, each of the first plurality of IMUs being in one or more of the plurality of 
Mahfouz disclose instructing the subject to perform motions for analysis (paragraphs 0151-0154 of Mahfouz). Aragones discloses the use of an avatar overlay as a suitable method of instruction (paragraphs 0085, 0087-0088, 0091-0092, 0094, 0096, 0098, 0104-0105, 0107-0110, 0115, and 0117 of Aragones) so as to provide feedback to the subject as to proper form.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an avatar overlay in the combination since it provides instruction to the subject while providing feedback as to the proper form.  
Stergiou discloses that an avatar may reflect the height and weight of the subject (paragraph 0068 of Stergiou). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the avatar overlay in the combination reflect the height and weight of the subject since it is a simple substitution of one known element for another to obtain predictable results and/or so that the avatar is more comparable to the image of the subject.
With respect to claims 1-2 and the first acceleration information being recorded in a continuous manner after recordation of the first initial orientation information and the second acceleration information being recorded in a continuous manner after recordation of the second initial orientation information, Mahfouz teaches real-time monitoring (paragraph 0002 of Mahfouz).  It would have been obvious to one of ordinary skill in the art before the effective 
With respect to claim 1, the combination teaches or suggest a method comprising: 
recording first initial orientation information of a first inertial measurement unit (IMU) placed in a first initialization position at a first initialization location (FIGS. 5A-5C and paragraphs 0009, 0075-0080, 0100, and 0134 of Mahfouz; the first inertial monitoring unit undergoes initialization); 
recording second initial orientation information of a second IMU placed in a second initialization position at a second initialization location (FIGS. 5A-5C and paragraphs 0009, 0075-0080, 0100, and 0134 of Mahfouz; the second inertial monitoring unit undergoes initialization); 
placing the first IMU on a first segment of a subject (abstract, FIGS. 20 and 26, and paragraph 0009 of Mahfouz; the first inertial monitoring unit coupled to a thigh); 
placing the second IMU on a second segment of the subject, wherein the first segment and the second segment move relative to each other about a joint of the subject (abstract, FIGS. 20 and 26, and paragraph 0009 of Mahfouz; the first inertial monitoring unit coupled to a thigh, the second inertial monitoring unit is coupled to a shank; there is a knee therebetween);
recording first acceleration information output by the first IMU in a continuous manner after the recordation of the first initial orientation information of the first IMU 
recording second acceleration information output by the second IMU in a continuous manner after the recordation of the second initial orientation information of the second IMU (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; real-time monitoring of Mahfouz); 
obtaining a plurality of images using an image capturing system, each of the first IMU and the second IMU being in one or more of the plurality of images (see the above 103 analysis with respect to Guerin);
determining a first absolute location of the first segment with respect to the first initialization location based on the first acceleration information and the first initial orientation information (abstract and paragraphs 0071-0075, 0100-0102, 0107, 0152-0156, and 0168 of Mahfouz; the output signals generated by the inertial monitoring units 48A, 48B may be referenced to the global coordinate system 150 to determine absolute position); 
determining a second absolute location of the second segment with respect to the second initialization location based on the second acceleration information and the second initial orientation information (abstract and paragraphs 0071-0075, 0100-0102, 0107, 0152-0156, and 0168 of Mahfouz; the output signals generated by the inertial monitoring units 48A, 48B may be referenced to the global coordinate system 150 to determine absolute position); 
determining kinematics of the first segment and the second segment with respect to the joint of the subject based on the first absolute location and the second absolute 
displaying at least one of the plurality of images (see the above 103 analysis with respect to Guerin);
identifying the joint of the subject in the at least one of the plurality of images (see the above 103 analysis with respect to Guerin);
projecting a skeletal model corresponding to the identified joint of the subject in the at least one of the plurality of images (see the above 103 analysis with respect to Guerin and Griggs); and
overlaying a geometric volume over the at least one of the plurality of images at an anatomically correct position of the subject in the at least one of the plurality of images, the geometric volume being based on anthropomorphic information corresponding to a height or a weight of the subject such that the geometric volume comprises an estimated outline of the subject based on the height or weight of the subject which is overlaid over the first segment and the second segment of the subject in the at least one of the plurality of images (see the above 103 analysis with respect to Aragones and Stergiou),
wherein initializing the first IMU and the second IMU includes placing the first IMU and the second IMU in a calibration fixture configured to receive the first IMU and the second IMU in a predetermined orientation prior to placing the first IMU and the second IMU on the first segment of the subject and the second segment of the subject, respectively, and receiving a fixed position and an orientation of each of the first IMU and the second IMU in the calibration fixture (FIGS. 5A-5C and paragraphs 0009, 0075-
With respect to claim 2, the combination teaches or suggest recording first final orientation information of the first IMU at the first initialization location; determining a difference between the first final orientation information and the first initial orientation information; and adjusting the first absolute location based on the difference (FIGS. 5A-5C and paragraphs 0009, 0075-0080, 0100, and 0134 of Mahfouz). 
With respect to claim 9, the combination teaches or suggests a method comprising: 
initializing a first plurality of inertial measurement units (IMUs) and a second plurality of IMUs (FIGS. 5A-5C and paragraphs 0009, 0075-0080, 0100, and 0134 of Mahfouz; the first inertial monitoring unit and the second inertial monitoring unit undergo initialization undergoes initialization); 
attaching the first plurality of IMUs to a first segment of a subject and the second plurality of IMUs to a second segment of the subject (abstract, FIGS. 20 and 26, and paragraph 0009 of Mahfouz; the first inertial monitoring unit coupled to a thigh, the second inertial monitoring unit is coupled to a shank); 
obtaining data from the first plurality of IMUs and the second plurality of IMUs as the subject performs a motion (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; collecting data indicative of the detected motion in the first inertial monitoring unit and data indicative of the detected motion in the second inertial monitoring unit); 

determining an absolute position of the first segment and the second segment based on the data (abstract and paragraphs 0071-0075, 0100-0102, 0107, 0152-0156, and 0168 of Mahfouz; the output signals generated by the inertial monitoring units 48A, 48B may be referenced to the global coordinate system 150 to determine absolute position),
displaying at least one of the plurality of images (see the above 103 analysis with respect to Guerin);
identifying one or more joints of the subject in the at least one of the plurality of images (see the above 103 analysis with respect to Guerin);
projecting a skeletal model corresponding to the one or more identified joints of the subject over the subject in the at least one of the plurality of images (see the above 103 analysis with respect to Guerin and Griggs); and
overlaying a geometric volume over the at least one of the plurality of images at an anatomically correct position of the subject in the at least one of the plurality of images, the geometric volume being based on anthropomorphic information corresponding to a height or a weight of the subject such that the geometric volume comprises an estimated outline of the subject based on the height or weight of the subject which is overlaid over the first segment and the second segment of the subject in the at least one of the plurality of images (see the above 103 analysis with respect to Aragones and Stergiou),

With respect to claim 12, the combination teaches or suggests providing a prompt to identify the one or more joints of the subject in the at least one of the plurality of images; and receiving an identification of the one or more joints of the subject (paragraphs 0040-0043 and 0071-0072 of Guerin). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of Guerin, and further in view of Griggs, and further in view of Aragones, and further in view of Stergiou, and further in view of Schrock.
Schrock teaches the step of placing a force sensor at a contact point on the subject, the force sensor configured to obtain pressure information with respect to pressure applied to a surface by the contact point (paragraphs 0056, 0061, and 0064 of Schrock); and wherein the kinematics of the first segment and the second segment with respect to the joint are further based on the pressure information (paragraphs 0019-0020 and 0137-0140 of Schrock).  It would have .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of Guerin, and further in view of Griggs, and further in view of Aragones, and further in view of Stergiou, and further in view of Hotary.
Hotary teaches the step of providing a prompt to input anthropometric information (paragraph 0012 and 0087-0089 of Hotary) wherein at least one of the skeletal model and the geometric shape is based on the anthropometric information of the subject (paragraph 0008, 0012, 0087-0089, and 0121 of Hotary).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a prompt to input the height or weight of the subject as the anthropometric information; and receive the height or weight of the subject; wherein at least one of the skeletal model and the geometric volume is based on the anthropometric information because it would permit the generation of a customized skeletal model for more accurate recommendations.
With respect to claim 14, the combination teaches or suggests providing a prompt to adjust the geometric volume to align the geometric volume with an actual outline of the subject; receiving an input to adjust the geometric volume; and adjusting the geometric volume based on . 

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of Guerin, and further in view of Griggs, and further in view of Aragones, and further in view of Stergiou, and further in view of Susca.
Susca teaches the steps of obtaining global positioning system location of an image capturing device and capturing at least one or the plurality or images using the image capturing device (paragraphs 0018-0020 and 0030 of Susca).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a global positioning system (GPS) location of an image capturing device; and capturing the plurality of images using the image capturing device so as to provide additional data to the user regarding the location of the images taken by the camera.
With respect to claim 15, the combination teaches or suggests obtaining global positioning system (GPS) location of an image capturing device; and capturing the plurality of images using the image capturing device (the above 103 analysis). 
With respect to claim 16, the combination teaches or suggests placing the image capturing device in a fixed location of a known position; and wherein the GPS location of the image capturing device is the fixed location (the above 103 analysis; paragraphs 0013-0016 and 0019-0022 and 0033-0036 of Susca). 
With respect to claim 17, the combination teaches or suggests that capturing the plurality of images comprises: capturing the plurality of images using a plurality of image capturing 
With respect to claim 19, the combination teaches or suggests determining an image-based absolute position of the first segment based on the GPS location of the image capturing device; and modifying the absolute position of the first segment based on the image-based absolute position (the above 103 analysis; paragraphs 0013-0016 and 0019-0022 and 0033-0036 of Susca).

Response to Arguments
The Applicant’s arguments filed 3/5/2021 have been fully considered.
Claim objections
There are new claim objections that were necessitated by the claim amendments filed on 3/5/2021.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 3/5/2021.
With respect to the recitation “capturing the plurality of images using the image capturing device” in claim 15, line 3, the Applicant did not address this indefiniteness issue. It is still not clear if this recitation is the same as, related to, or different from “obtaining a plurality of images, each of the first plurality of IMUs, the first segment of the subject, and the second segment of the subject being in one or more of the plurality of images” of claim 9, lines 8-10.  The Examiner cannot find a reason to withdraw the rejection.
Prior art rejection based on Mahfouz, Guerin, Even-Zohar, Aragones, and Stergiou
The Applicant asserts:

    PNG
    media_image1.png
    452
    803
    media_image1.png
    Greyscale

The argument is not persuasive in view of the new grounds of rejection that were necessitated by the claim amendments filed on 3/5/2021.  Specifically, the combination teaches that initializing the first IMU and the second IMU includes placing the first IMU and the second IMU in a calibration fixture configured to receive the first IMU and the second IMU in a predetermined orientation prior to placing the first IMU and the second IMU on the first segment of the subject and the second segment of the subject, respectively, and receiving a fixed position and an orientation of each of the first IMU and the second IMU in the calibration fixture since FIGS. 5A-5C and paragraphs 0009, 0075-0080, 0100, and 0134 of Mahfouz discloses that the initialization is performed on a rotating rate table before the IMUs are placed on the subject.

Prior art rejection based on Mahfouz, Guerin, Griggs, Aragones, and Stergiou
The Applicant asserts:

    PNG
    media_image1.png
    452
    803
    media_image1.png
    Greyscale

The argument is not persuasive in view of the new grounds of rejection that were necessitated by the claim amendments filed on 3/5/2021.  Specifically, the combination teaches that initializing the first IMU and the second IMU includes placing the first IMU and the second IMU in a calibration fixture configured to receive the first IMU and the second IMU in a predetermined orientation prior to placing the first IMU and the second IMU on the first segment of the subject and the second segment of the subject, respectively, and receiving a fixed position and an orientation of each of the first IMU and the second IMU in the calibration fixture since FIGS. 5A-5C and paragraphs 0009, 0075-0080, 0100, and 0134 of Mahfouz discloses that the initialization is performed on a rotating rate table before the IMUs are placed on the subject.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MATTHEW KREMER/Primary Examiner, Art Unit 3791